Citation Nr: 1723833	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-33 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, prior to September 23, 2014 and in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for diabetes with an assigned disability rating of 20 percent.  Jurisdiction over the claims file is now with the RO in Albuquerque, New Mexico.  A subsequent rating decision in December 2014 granted an increased disability rating of 60 percent, effective September 23, 2014.

In November 2012, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in August 2014, when it was remanded for further development, to include providing the Veteran an additional VA examination.  This case then came before the Board again in July 2016, when it was remanded to associate outstanding medical records with the claims file.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for peripheral neuropathy of the left wrist, the left upper extremity (shoulder and arm), and the right upper extremity (shoulder and arm) were previously included in the claims pending before the Board.  However, on June 3, 2017, the RO issued a rating decision which granted service connection for peripheral neuropathy of the right and left upper extremities, effective February 2017.  As such, the benefits sought by the Veteran have been granted in full and the claims are considered to be resolved.  Inasmuch as the left wrist is part of the left upper extremity, and as the Veteran's statements refer to the wrist disability as being neurologic, the Board considers that claim likewise to be resolved with the full grant of the peripheral neuropathy claim.


FINDINGS OF FACT

1. Prior to September 23, 2014 the Veteran's diabetes mellitus was manifested by requirements for oral medication and restricted diet, with no requirements for restriction of activities, and no evidence of episodes of ketoacidosis or hypoglycemia requiring hospitalization or visits of two or more times per month, or additional complications which were not otherwise compensable.

2. After September 23, 2014, the Veteran's diabetes mellitus has been manifested by requirements for oral medication, insulin injections, and restricted diet, with complications which are not otherwise compensable; the requirement for more than one insulin injection per day, restricted diet and regulation of activities as well as three episodes of ketoacidosis or hypoglycemia per year plus additional complications which are not otherwise compensable have not been shown.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating greater than 20 percent for diabetes mellitus prior to September 23, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

2. The criteria for a disability rating greater than 60 percent for diabetes mellitus after September 23, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in April 2008.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the private and VA providers.

The Veteran has undergone multiple VA examinations related to the disabilities on appeal.  See VA examinations from May 2008, October 2014, and May 2017.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings were assigned by the RO for the Veteran's diabetes mellitus, type II.  

Diabetes Mellitus

Diagnostic Code 7913 provides ratings for diabetes mellitus.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119.

Facts and Analysis

A statement from the Veteran's private medical provider in March 2008 indicated  that the Veteran had been diagnosed with diabetes based on laboratory results and symptoms.  (See Medical Treatment Record, received 03/19, 2008, p. 2.)  

At the VA examination in May 2008, the Veteran was noted to have a diagnosis of diabetes mellitus, treated with oral medications.  (See VA Exam, received 05/28/2008, p. 4.)  With respect to the question of whether the Veteran had been hospitalized related to his diabetes, the examiner said "Yes" and identified an October 2005 hospitalization for the placement of stents due to heart disability, followed by a quadruple bypass in January 2006.  The examiner also listed the Veteran's left shoulder rotator cuff surgery in October 2006 and arthroscopic knee surgery in 1997.  The examiner provided a specific opinion that the Veteran's hypertension and heart disease were not caused by or his diabetes, though he found that hypertension had been aggravated, as the Veteran had required an increase in his antihypertensive medication since the diabetes mellitus had been diagnosed.  (p. 47.)  The examiner stated that the Veteran had a history of episodes of hypoglycemia and/or ketoacidosis, which had not required hospitalization, about once per month.  (p. 5.)  With respect to the question of whether the Veteran was on a special diet or required to restrict activities, the examiner answered "yes."  He described the restrictions on strenuous activities was experiencing hypoglycemic incidents when walking, which were addressed by adding fruit to his oatmeal.  The examiner described cardiac symptoms related to diabetes including angina, fatigue, peripheral edema, and weakness.  

At the Board hearing in November 2012, the Veteran's representative presented evidence that he used oral medication and a restricted diet to control his diabetes.  He also noted that although he had been advised to exercise more frequently, he was unable to do so because of his heart problems, since exercise made his heart race.  (See Hearing Testimony, received 11/08/2012, p. 2.)  The representative argued that because the heart disability was service-connected, consideration of the restriction of activities due to the other disability should be considered in rating the Veteran's diabetes.  The Veteran stated that his diabetes had worsened since the examination in 2011, particularly the neuropathy in his arms and hand. (p. 3.)  He had been told to exercise more by his provider, but had difficulty with most of the types of exercise available to him as a result of his ischemic heart disease.  (p. 4.)  

At the October 2014 VA examination, the examiner noted that the Veteran's diabetes was controlled with a restricted diet and oral medication.  (See CAPRI, received 08/11/2016, p. 37.)  The examiner noted that regulation of activities was not required as part of the diabetic care.  The Veteran visited the doctor less than twice per month for either hypoglycemia or ketoacidosis.  He had not been hospitalized as a result of his diabetes in the previous year.  

At the May 2017 VA examination, the examiner noted that the Veteran's diabetes was treated with an oral medication and more than one injection of insulin per day.  (See C&P Exam, received 05/30/2017, p. 1.)  The Veteran visited his doctor less than twice a month for episodes of ketoacidosis and/or hypoglycemia.  He had not been hospitalized for either hypoglycemia or ketoacidosis in the past year.  (p. 2.)  The examiner identified the Veteran's erectile dysfunction as a complication of his diabetes.  

After reviewing all of the evidence of record, to include that set forth above, the Board finds that the Veteran's diabetes mellitus was not productive of symptoms consistent with a disability rating higher than 20 percent prior to September 23, 2014.  Specifically, the evidence shows that, while the Veteran was using oral medication and later insulin to control his symptoms, coupled with a restricted diet, he was not required to restrict his activities as part of his diabetic care.  The Board acknowledges the May 2008 VA examination report included an affirmative  answer to the question about restricted diet or activities, and the statement that the Veteran had episodes of hypoglycemia when walking, which were alleviated when he added fruit to his breakfast oatmeal.  The Board notes that this does not satisfy the definition of regulation of activates discussed in the rating criteria, that is, avoidance of strenuous occupational and recreational activities.  Rather, it is more consistent with the idea of restricted diet and the need to manage intake of foods to insure a consistent level of blood sugar.  The Board has also considered the statements by the Veteran's representative at the November 2012 hearing that the Veteran had been advised to exercise more, but was unable to as a result of his cardiac problems.  Again, this is not consistent with the definition of regulation of activities, and the restrictions on his activities were related to his heart problems not his diabetes.  Without a requirement for regulation of activities due to diabetes, entitlement to a 40 percent disability rating, or one even higher, is not shown.  38 C.F.R. § 4.119.

A 60 percent disability rating was granted effective September 13, 2014, based on evidence of complications of diabetes mellitus not otherwise compensable, to include erectile dysfunction.  Entitlement to a still higher disability rating is not shown, in that the Veteran does not have a requirement for more than one insulin injection per day plus restricted diet and regulation of activities, as well as episodes of ketoacidosis or hypoglycemia requiring hospitalization three or more times per year or weekly visits to a doctor.  As such, the requirements for a 100 percent disability rating have not been met.  38 C.F.R. § 4.119.


ORDER

Entitlement to a disability rating greater than 20 percent for diabetes mellitus, type II, prior to September 23, 2014 is denied.

Entitlement to a disability rating greater than 60 percent for diabetes mellitus, type II, after September 23, 2014 is denied.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


